DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 10, 11, 13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite oligonucleotides which are fragments of naturally occurring DNA or RNA sequences. Specifically, the claims are directed to antisense oligonucleotides targeted to Progranulin. This judicial exception is not integrated into a practical application because any additional recited elements (e.g., carriers) do not result in a change of any property or function of the recited oligonucleotides and thus do not provide a markedly different characteristic to the claimed compounds. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements present besides the antisense oligonucleotide.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims broaden the claims they depend from because they recite oligonucleotides having homology to the 5’UTR of GRN. However, paragraph 319 of the instant specification indicates each of SEQ ID NOs: 3-15 are targeted to intron 4 of GRN. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentwich (US 7,250,496).
Bentwich discloses at column 2 sequences which are part of a novel group of regulatory, non-protein coding genes, which are functional in specifically inhibiting translation of other genes, some of which are known to be involved in various diseases. Each gene in this novel group of genes, here identified as "GAM" or "Genomic Address Messengers", specifically inhibits translation of one of more other target genes by means of complimentary hybridization of a segment of the RNA transcript encoded by GAM2, to an inhibitor site located in the 3' untranslated region of the mRNA of the one or more target genes. RNA encoded by the bioinformatically detectable novel gene is about 18 to about 24 nucleotides in length. 
The sequences disclosed by Bentwich include SEQ ID NO: 204520, which is 84% identical to instant SEQ ID NO: 7; SEQ ID NO: 293822, which is 82% identical to instant SEQ ID NO: 13; and SEQ ID NO: 799027, which is 85% identical to instant SEQ ID NO: 36.
At column 4 Bentwich discloses the function of the novel gene is selective inhibition of translation of the at least one target gene by complementary hybridization of the RNA encoded by the novel gene to the binding site. Such hybridization would .

Allowable Subject Matter
Claims 2, 4-9, 12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Bentwich discloses oligonucleotides matching the structural limitations of the claims rejected above, but does not teach or fairly suggest the oligonucleotides should be modified. While use of modifications is known in the prior art to provide certain advantages, the reference discloses a large number of sequences with no specific teaching that points toward choosing these particular sequences for modification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/           Primary Examiner, Art Unit 1635